NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN ERIC WALKER,                             No. 20-55654

                Plaintiff-Appellant,            D.C. No. 3:20-cv-00031-DMS-
                                                AGS
 v.

UNITED STATES OF AMERICA; et al.,               MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Steven Eric Walker appeals pro se from the district court’s judgment

dismissing his Second Amendment challenge to federal and state firearms

restrictions for persons convicted of a felony. Walker was convicted of first-

degree attempted murder in California in 1990. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We

affirm.

      The district court properly dismissed Walker’s action because Walker failed

to allege facts sufficient to state a plausible claim. See District of Columbia v.

Heller, 554 U.S. 570, 626 (2008) (“[N]othing in our opinion should be taken to

cast doubt on longstanding prohibitions on the possession of firearms by

felons[.]”); United States v. Vongxay, 594 F.3d 1111, 1117-18 (9th Cir. 2010) (the

Second Amendment permits prohibitions on firearms ownership for felons).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    20-55654